Citation Nr: 9934728	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
knee medial meniscectomy currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 1993 rating determination by the Washington, 
D.C., Regional Office (RO).  A notice of disagreement with 
that decision was received in July 1993, and a statement of 
the case was issued in November 1993.  A statement from the 
veteran's representative received in April 1994 is construed 
as a substantive appeal.  Jurisdiction of the veteran's 
claims folder was subsequently transferred to the RO in 
Baltimore, Maryland.

In addition to the foregoing, it appears from various 
statements submitted by the veteran and his representative, 
the most recent of which is dated in June 1999, that the 
veteran seeks to establish entitlement to an extension of his 
eligibility for vocational rehabilitation benefits.  This 
matter does not appear to have been addressed by the RO, and 
since it is not inextricably intertwined with the issue on 
appeal, it is not properly before the Board at this time.  
Therefore, it is referred to the RO for appropriate action.  

The Board also observes that in the September 1999 Informal 
Hearing Presentation prepared by the veteran's 
representative, the matter concerning the veteran's 
entitlement to benefits pursuant to 38 C.F.R. § 4.30, for 
various periods during the 1980's was raised.  Although this 
claim was apparently denied in a final October 1997 rating 
action, the veteran evidently seeks to attempt to reopen that 
matter.  Like the claim for an extension of eligibility for 
vocational rehabilitation benefits, this too has yet to be 
addressed by the RO.  Accordingly, it is referred to the RO 
so that may be accomplished. 




REMAND

The veteran contends that his service-connected left knee 
disability is more disabling than the current 10 percent 
evaluation reflects.

Of importance is the fact that the most recent VA examination 
of record, took place in July 1994.  This pre-dated the U.S. 
Court of Appeals for Veterans Claims (previously known as the 
U.S. Court of Veterans Appeals) decision in DeLuca v. Brown, 
8 Vet.App. 202 (1995), and therefore, it does not reflect 
findings consistent with that precedent decision.  In DeLuca, 
the Court stressed that, in evaluating disability in a joint, 
VA has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  See DeLuca, supra, at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision, 
before the Board enters its determination on the matter.

Also, if the VA examiner finds both limitation of motion of 
the left knee due to arthritis and instability, the RO is 
advised to consider the application of VAOPGCPREC 23-97 (July 
24, 1997) (indicating that a veteran can have multiple 
ratings under diagnostic codes 5003 and 5257), regarding the 
assignment of separate ratings for each of those conditions 
of the left knee.  Therefore, complete orthopedic findings 
and definite diagnoses are needed. 

In addition to the foregoing, the Board notes that on a VA 
Form 9 received in March 1995, the veteran requested a 
hearing before a member of the Board.  He subsequently had a 
hearing conducted by a hearing officer at the RO in July 
1995, at which time there was no discussion concerning 
whether that satisfied his previous request for a hearing 
before a Board member.  Since then, the veteran requested 
another hearing at the RO, which was scheduled to take place 
in September 1997.  Although the veteran apparently failed to 
report for that hearing, in December 1998, he requested 
another one.  It does not appear that any action was taken 
with respect to this December 1998 hearing request.  In view 
of that, and since the veteran may also still desire a 
hearing before a member of the Board, this will have to be 
clarified before the Board enters its final decision. 

Under the circumstances described above, this case is 
REMANDED to the RO for the following: 


1.  The RO should obtain copies of any VA 
or private treatment records pertaining 
to treatment of the veteran's service-
connected postoperative status left 
medial meniscectomy dated since October 
1995.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of his service 
connected left knee disability.  All 
indicated tests, and any consultations 
deemed necessary, should be accomplished.  
In addition, all examination reports 
should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the left knee.  
Moreover, the extent of any functional 
loss in the left knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss, as per 
the DeLuca precedent, supra, and specific 
findings should be made regarding range 
of motion of the left knee, to include 
the extent to which that motion deviates 
from normal.  The level of pain on motion 
should also be described.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  Before 
evaluating the veteran, the examiner 
should review the claims folder, and a 
notation to the effect that this review 
of the record was accomplished should be 
included as part of any examination 
report

3.  The RO should ascertain the type of 
hearing the veteran wishes to have, if 
any, in connection with his current 
appeal, and appropriate steps should be 
taken to schedule such a hearing.  

4. Upon completion of the foregoing 
development of the record requested by 
the Board, and any other development as 
may be deemed appropriate by the RO, the 
RO should enter its determination 
regarding the veteran's claim for an 
increased rating for his left knee 
disability.  If the decision results in 
an increased rating, the veteran should 
be asked whether that satisfies his 
appeal.  If he replies in the negative, 
or not at all, or if it is determined 
that no increased rating is warranted, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case concerning all evidence added to 
the record since the last supplemental 
statement of the case, and which includes 
and addresses the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as well as all applicable 
diagnostic codes relating to the 
evaluation of the veteran's service 
connected disability.  The veteran and 
his representative should then be given 
an opportunity to respond, and the case 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The veteran need take no action unless otherwise notified, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



